Exhibit 10.1

 

AMENDMENT NO. 2 TO THE LIFEPOINT HOSPITALS, INC.

 

EXECUTIVE PERFORMANCE INCENTIVE PLAN

 

This Amendment to the LifePoint Hospitals, Inc. Executive Performance Incentive
Plan (the “Plan”) is made on this 22nd day of April, 2014.

 

WHEREAS, LifePoint Hospitals, Inc. (the “Company”) established the Plan
effective January 1, 2004, in order to provide meaningful economic incentives
that qualify as “performance-based compensation” described in section
162(m)(4)(C) of the Internal Revenue Code (the “Code”); and

 

WHEREAS, the Company desires to revise the Plan’s performance criteria;

 

NOW, THEREFORE, the Plan is hereby amended as follows, effective June 3, 2014,
to delete Section 3.3 and replace it with the following:

 

3.3          Performance Criteria of Awards.  Subject to the terms hereof, and
in a manner consistent with Treas. Reg. Section 1.162-27 or any successor
rule under the Code, performance goals shall be determined in the sole and
absolute discretion of the Committee, provided that the goals must be such that
whether or not the performance goal will be achieved is substantially uncertain
at the time the performance goals and the terms of the Award are established. 
Performance goals may be based on one or more of the following business criteria
for the Company, on a consolidated basis, and/or for affiliates of the Company,
or for business or geographical units of the Company and/or an affiliate (except
with respect to the total stockholder return and earnings per share criteria):
(1) earnings per share; (2) revenues or margins; (3) cash flow (including
operating cash flow, free cash flow, discounted return on investment and cash
flow in excess of cost of capital); (4) operating margin; (5) return on assets,
sales, investment, capital, or equity; (6) economic value added; (7) direct
contribution; (8) net income; pretax earnings; earnings before interest and
taxes; earnings before interest, taxes, depreciation and amortization; earnings
after interest expense and before extraordinary or special items; operating
income or income from operations; income before interest income or expense,
unusual items and income taxes, local, state or federal and excluding budgeted
and actual bonuses which might be paid under any ongoing bonus plans of the
Company; (9) working capital; (10) management of fixed costs or variable costs;
(11) identification or consummation of investment opportunities or completion of
specified projects in accordance with corporate business plans, including
strategic mergers, acquisitions or divestitures; (12) acquisition revenue
(including the acquisition of entities or facilities with targeted levels of
revenue); (13) total stockholder return; (14) debt reduction; (15) market share;
(16) entry into new markets, either geographically or by business unit; (17)
customer retention and satisfaction; (18) strategic plan development and
implementation, including turnaround plans; and/or (19) the fair market value of
a share of the Company’s common stock.  Any of the above goals may be determined
on an absolute or relative basis or as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor’s 500

 

--------------------------------------------------------------------------------


 

Stock Index or a group of companies that are comparable to the Company. In
determining the achievement of the performance goals, unless otherwise specified
by the Committee at the time the performance goals are set, the Committee shall
exclude the impact of (i) restructurings, discontinued operations, and
extraordinary items (as defined pursuant to generally accepted accounting
principles), and other unusual or non-recurring charges; (ii) change in
accounting standards required by generally accepted accounting principles; or
(iii) such other exclusions or adjustments as the Committee specifies at the
time the Award is granted.

 

[Signature on Next Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Amendment on the date first written above.

 

 

 

LIFEPOINT HOSPITALS, INC.

 

 

 

 

 

 

 

By:

/s/ Christy S. Green

 

 

 

 

Its:

Vice President and Corporate Secretary

 

--------------------------------------------------------------------------------